HOLMES, Presiding Judge.
This case concerns the award of attorney fees pursuant to the Alabama Litigation Accountability Act (Act), Ala.Code (1975), §§ 12-19-270 through -276 (1986 Repl. Vol.).
The trial court assessed attorney fees against appellant, Karagan, pursuant to § 12-19-272(e) of the Act. Karagan appeals to this court, contending that the trial court abused its discretion as the award of attorney fees was arbitrary and capricious.
It is not necessary to decide this issue, however, as the case is due to be reversed and remanded.
Section 12-19-273 of the Act requires that, when a court grants an award of attorney fees or costs, the court shall “specifically set forth the reasons for such award.” Here, the trial court simply stated, “I am going to grant your attorney fees of five hundred dollars.” The trial court did not set forth any specific reasons for making such an award. Therefore, the trial court failed to comply with the mandate of § 12-19-273.
This case is due to be reversed and remanded to the trial court for entry of an order or for proceedings not inconsistent with this opinion.
REVERSED AND REMANDED.
INGRAM and ROBERTSON, JJ., concur.